293 F.2d 155
Barbara MITCHELL, an infant, by her father and next friend, William Mitchell, et al., Appellantsv.S. Greenhoot FISCHER et al., Appellees.
No. 16248.
United States Court of Appeals District of Columbia Circuit.
Argued May 18, 1961.
Decided June 1, 1961.

Appeal from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. Jacob A. Stein, Washington, D. C., for appellants.
Mr. John L. Laskey, Washington, D. C., with whom Mr. Richard Whittington Whitlock, Baltimore, Md., was on the brief, for appellees.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The plaintiffs in a personal injury suit appeal from a judgment based on a verdict for the defendants which the District Court directed at the close of the plaintiffs' case. We find no error.


2
Affirmed.